13-238
     Hiang v. Lynch
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A088 533 363
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   24th day of November, two thousand fifteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PETER W. HALL,
10                 Circuit Judges.
11   _____________________________________
12
13   LIM HWEE HIANG,
14            Petitioner,
15
16                    v.                                             13-238
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Lim Hwee Hiang, Pro Se, Flushing,
25                                       New York.
26
27   FOR RESPONDENT:                    Stuart F. Delery, Assistant Attorney
28                                      General; Shelley R. Goad, Assistant
29                                      Director; Kristen Giuffreda
1                                   Chapman, Trial Attorney, Office of
2                                   Immigration Litigation, United
3                                   States Department of Justice,
4                                   Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner    Lim   Hwee   Hiang,   a   native   and   citizen   of

11   Singapore, seeks review of a January 8, 2013, decision of the

12   BIA affirming a March 17, 2011, decision of an Immigration Judge

13   (“IJ”) denying Hiang’s application for asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).    In re Lim Hwee Hiang, No. A088 533 363 (B.I.A. Jan.

16   8, 2013), aff’g No. A088 533 363 (Immig. Ct. N.Y. City Mar. 17,

17   2011).    We assume the parties’ familiarity with the underlying

18   facts and procedural history in this case.

19       Under the circumstances of this case, we have reviewed the

20   IJ’s decision as supplemented by the BIA.            See Yan Chen v.

21   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).           The applicable

22   standards of review are well established.              See 8 U.S.C.


                                       2
1    § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

2    Cir. 2009).

3        Hiang applied for asylum and related relief based on a claim

4    that she had been persecuted in Singapore and feared future

5    persecution because she practiced Falun Gong and had been

6    critical of Singapore’s government.    As the agency found, Hiang

7    did not demonstrate past persecution because she testified that

8    she was never harmed or threatened in Singapore.        See 8 U.S.C.

9    § 1101(a)(42)(A); Ivanishvili v. U.S. Dep’t of Justice, 433

10   F.3d 332, 341-42 (2d Cir. 2006).

11       Furthermore, the agency did not err in finding that Hiang

12   failed to establish an objectively reasonable fear of future

13   persecution.   See Ramsameachire v. Ashcroft, 357 F.3d 169, 178

14   (2d Cir. 2004).    While Hiang testified that she had sent an

15   email   critical   of   the   government   to   other   Falun   Gong

16   practitioners, and that email was forwarded to a list serve,

17   she also conceded that she had no evidence that Singapore’s

18   government intercepted the email or even was aware of it.       See

19   Y.C. v. Holder, 741 F.3d 324, 333-34 (2d Cir. 2013); Jian Xing

20   Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005).

                                      3
1        Because Hiang did not show that anyone in Singapore was

2    aware of either her practice of Falun Gong or her criticism of

3    the government, or sought to harm her, the agency did not err

4    in finding that she did not establish a well-founded fear of

5    future persecution.     See Hongsheng Leng v. Mukasey, 528 F.3d

6    135, 143 (2d Cir. 2008).        Moreover, because Hiang was unable

7    to show the objective likelihood of persecution needed to make

8    out an asylum claim, she was necessarily unable to meet the

9    higher    standard   required    to    succeed   on   her   claims   for

10   withholding of removal and CAT relief.           See Lecaj v. Holder,

11   616 F.3d 111, 119-20 (2d Cir. 2010).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.     Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                    FOR THE COURT:
21                                    Catherine O=Hagan Wolfe, Clerk
                                        4